Citation Nr: 1024131	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-12 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an initial compensable disability rating 
for laceration scars on the dorsal area of the left hand and 
on the third and fourth fingers.

3.  Entitlement to an initial compensable disability rating 
for laceration scars on the dorsal area of the right hand.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from June 1957 to November 
1957 and from January 1960 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003, March 2003, and April 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2006, the Veteran was afforded a video-conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In September 2006, the Board remanded the appeal for 
additional development and due process concerns.  In a March 
2007 decision, the Board denied service connection for a 
bilateral knee disability and lacerations of the back and 
left shoulder and initial compensable disability ratings for 
laceration scars on the dorsal area of the left hand and on 
the third and fourth fingers and laceration scars on the 
dorsal area of the right hand.  

The appellant duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2008 order, the Court vacated that portion of the 
Board's March 2007 decision that denied service connection 
for a bilateral knee disability and initial compensable 
disability ratings for laceration scars on the dorsal area of 
the left hand and on the third and fourth fingers and 
laceration scars on the dorsal area of the right hand and 
remanded the matter to the Board for action consistent with 
the July 2008 Court order.

In November 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, a left 
knee disability had its onset during active service.

2.  A right knee disability did not have its onset during 
active service or result from disease or injury in service.

3.  The Veteran's scars on the dorsal area of the left hand 
and on the third and fourth fingers are not manifested by any 
observable symptoms, including a scar with limitation of 
motion; they are not deep, unstable or painful on 
examination; and do not exceed areas of 144 sq. inches.

4.  The Veteran's laceration scars on the dorsal area of the 
right hand are not manifested by any observable symptoms, 
including a scar with limitation of motion; they are not 
deep, unstable or painful on examination; and do not exceed 
areas of 144 sq. inches. 


CONCLUSIONS OF LAW

1.  A left knee disability was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

3.  The criteria for an initial compensable rating for scars 
on the dorsal area of the left hand and on the third and 
fourth fingers have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).

4.  The criteria for an initial compensable rating for 
laceration scars on the dorsal area of the right hand have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.
In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having marked degenerative joint 
disease of the left knee and mild degenerative joint disease 
of the right knee.  Therefore, the first requirement for 
service connection for the Veteran's claims, the existence of 
a current disability, is met.  See Hickson, 12 Vet. App. at 
253.  

In response to a RO request for service records relating to 
the Veteran's claim for a bilateral knee disability, the 
National Personnel Records Center (NPRC) stated that the 
Veteran's record is fire-related.  In cases where records 
once in the hands of the government are lost, there is a 
heightened obligation to explain the Board's findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Therefore, the analysis of the appellant's claim has 
been undertaken with this heightened obligation in mind.

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for a left knee 
disability.  Also, the Board finds that the medical evidence 
does not show that his right knee disability had its onset in 
or is otherwise related to service.

Service treatment records are negative for any treatment 
related to an accident.  On separation, the Veteran reported 
having cramps in his legs.  Separation examination reported 
that the Veteran's lower extremities were normal.  

Following service, the Veteran received private and VA 
medical treatment for his left knee.  In May 1994, private x-
rays showed an area of increased density medially to the left 
knee joint.  In April 1996, the Veteran was treated for 
medial meniscal tear of the left knee and underwent a partial 
medial meniscectomy.  In October 1996, x-rays of the left 
knee showed a spur on the anterior aspect of the patella that 
could be the result of an injury, presumed to be old, and 
very minimal osteoarthritic changes were noted on the medial 
aspect of the medial tibial plateau.  

Pursuant to the Board remand, the Veteran was afforded a VA 
examination for his bilateral knee claim in July 2009.  The 
Veteran reported that he injured his left knee when a bag of 
tire chains fell on it following a truck accident and he was 
put on restrictions for a week.  He also reported that after 
separation, he had intermittent flare-ups of left knee pain 
and swelling.  He went to University Medical Center (UMC) in 
1972 and had arthroscopy for a debridement.  He reported that 
he had no specific injury or trauma to the right knee.  
Following a physical examination, which included x-rays, and 
review of the claims file, the Veteran was diagnosed as 
having marked degenerative joint disease of the left knee and 
mild degenerative joint disease of the right knee.  The 
examiner opined that it was at least as likely as not that 
the Veteran's marked degenerative joint disease of the left 
knee had its onset during service related to the inservice 
injury.  The examiner explained that the Veteran had a 
history of persistent left knee pain since his inservice knee 
injury and his left knee degenerative joint disease is 
markedly advanced compared to the right knee, which indicated 
likely onset with trauma.  In addition, the examiner opined 
that it was less likely as not that the Veteran's mild 
degenerative joint disease of the right knee had its onset 
during service or was related to any inservice disease or 
injury.  As a basis of this opinion, the examiner stated that 
the Veteran's mild degenerative joint disease of the right 
knee was consistent with degenerative joint disease in a 72 
year old man and the Veteran denied any known history of 
injury or trauma to the right knee.

The Veteran asserts that he injured his left knee in service 
following a truck accident while stationed in Manheim, 
Germany.  During the May 2006 hearing, the Veteran stated 
that while delivering supplies in December 1961, their truck 
slid on ice while going around a mountain.  The military 
police (MP) came to the scene to investigate the accident.  
The Veteran was not harmed during the accident, but his left 
knee was injured when a tire chain fell on it following the 
accident.  The Veteran reportedly sought treatment the 
following day at the dispensary where he was treated by a 
local German physician.  Right after separation, the Veteran 
reportedly sought private medical treatment for his left knee 
during which he was told that he probably had fluid in his 
knee and was given some pills.  In 1984 or 1985, the Veteran 
went to the UMC in Lafayette on referral from his doctor and 
was told he had a hairline crack in his left knee.  The 
Veteran stated that the private physicians who treated him 
following service are now deceased.  

The Veteran's DD 214 shows that his military occupation 
specialty was a supply handler, which is consistent with his 
claim of an inservice trucking accident.  The RO requested 
copies of a line of duty determination in connection with 
that reported accident; however, the NPRC responded that such 
information was not a matter of record.  

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case regarding the Veteran's left knee 
disability.  There was no record of treatment or diagnosis of 
a left knee disability during service and the record is 
silent for any treatment following service until May 1994.  
However, the Board finds that there is sufficient positive 
evidence of record to support a finding that the evidence is 
at least in relative equipoise.  Specifically, the Veteran 
reported during the hearing that he began having problems 
with his left knee following an injury in service and 
continued following separation.  Although the record does not 
contain any evidence of his claimed injury to his left knee 
during service, the Veteran is competent to report such an 
observation.  Buchanan, 451 F.3d at 1331.  Furthermore, the 
VA examiner provided a definitive opinion that the Veteran's 
current left knee disability was related to the Veteran's 
reported inservice injury.  This opinion was based on a 
thorough rationale and cited to specific evidence in the file 
as support.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Board finds that in light of the Veteran's sworn 
testimony and the July 2009 VA medical opinion, the evidence 
is deemed to be at least in relative equipoise.  Thus, 
service connection for a left knee disability is warranted.  

Regarding the Veteran's right knee disability, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection.  The 
medical evidence shows that the Veteran was not diagnosed 
with a right knee disability until July 2009, about 47 years 
following his first period of service.  The time lapse 
between service and any documented evidence of treatment can 
be considered, along with other factors, as evidence of 
whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no competent medical evidence of record 
showing that the Veteran's right knee disability had its 
onset during active service or within one year of his 
separation from active service, or is related to any in-
service disease or injury.  Private and VA medical treatment 
records make no mention of any link between the Veteran's 
right knee disability and service.  The VA examiner provided 
a definitive opinion that the Veteran's current right knee 
degenerative joint disease was not related to active service 
and that his mild degenerative joint disease of the right 
knee was consistent with his age.  The examiner also provided 
rationale and cited to specific evidence in the file as 
support for his opinion.  The opinion was based upon review 
of the claims file and a physical examination, and is found 
to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Furthermore, the Veteran has specifically stated that he 
injured only his left knee during service and he reported 
during the July 2009 VA examination that he did not have any 
injury or trauma to his right knee.

Finally, the evidence does not show that the Veteran was 
diagnosed with degenerative joint disease of the right knee 
within one year following his separation from service.  This 
disability was not diagnosed until 2009.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In January 2003, the Veteran was granted service connection 
for bilateral scars of the hands.  In December 2004, the 
Veteran was assigned separate noncompensable ratings for each 
hand.  The Veteran's service-connected scar disabilities were 
rated as noncompensable under Diagnostic Code 7805.  Under 
the Diagnostic Code 7805, scars may be evaluated on the basis 
of any related limitation of function of the body part that 
they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.

It is observed that the schedular criteria pertaining to 
disabilities of the skin were revised effective August 30, 
2002.  However, Diagnostic Code 7805 was unaffected by such 
revisions.  Both prior to and as of August 30, 2002, that 
Code section instructed the rater to evaluate scars based on 
limitation of function of the part affected.

The applicable rating criteria for skin disorders, 38 C.F.R. 
§ 4.118, were again revised effective October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, as noted in 
the Federal Register, the revised criteria apply to all 
applications for benefits received by VA on or after the 
effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 
(Sept. 23, 2008).  Because the Veteran's claim was received 
prior to October 23, 2008, the revised criteria are not for 
application in this case.

Limitation of hand function is perhaps contemplated under 
Diagnostic Code 5213, which provided a 10 percent rating for 
limitation of supination to 30 degrees or less, in either the 
major or minor extremity.  Additionally, Diagnostic Code 
5215, which addresses wrist limitation, is also potentially 
applicable.  Under that Code section, a 10 percent rating 
applies for either the major or minor extremity where palmar 
flexion is limited in line with the forearm.  Diagnostic 
Codes 5220-5227, concerning ankylosis of the hand or 
individual digits, and Diagnostic Codes 5228-5230, concerning 
limited motion of individual digits are also for 
consideration.

The Veteran was afforded several VA examinations in 
connection with his claim for scars of both hands; however, 
there is no indication that the Veteran suffers from any 
limitation of function of either hand.  The May 2002 VA 
examination report stated that the Veteran had status-post 
multiple injuries with lacerations of bilateral hands without 
any significant abnormal findings.  VA examination in October 
2004 shows that during physical examination the Veteran had a 
full range of motion in both hands, including all individual 
digits, and no ankylosis was observed.  The examiner 
expressly stated that there was no limitation of function in 
either hand.  Pulling, pushing, and twisting were normal as 
was writing.  During the July 2009 VA examination, physical 
examination of the hands revealed superficial scars that were 
barely visible without any complications or disabling 
effects.  Moreover, no other competent evidence of record 
contains contrary findings.  Therefore, assignment of a 
compensable evaluation under any of the Diagnostic Codes 
noted above is not appropriate for any portion of the rating 
period on appeal under Diagnostic Code 7805. 

The Board has considered whether any alternate Diagnostic 
Codes might afford a compensable evaluation for the Veteran's 
service-connected scars of the left and right hands.  
However, as noted in a May 2002 VA examination report, the 
Veteran's scars were well-healed and essentially 
asymptomatic.  In addition, the July 2009 VA examination 
found that the Veteran's scars were superficial, barely 
visible, stable with no signs of skin breakdown, not painful, 
and with no inflammation, edema, or keloid formation.  
Therefore, a compensable rating is not warranted under 
Diagnostic Codes 7801, 7803, and 7804.  38 C.F.R. § 4.118.  
The scars on both hands were also measured during the July 
2009 examination; however, the scars did not comprise an area 
or areas of 144 square inches (929 sq. cm.) or greater.  As 
such, a compensable rating is not warranted under Diagnostic 
Code 7802.  38 C.F.R. § 4.118.  

The Board does acknowledge complaints of numbness and 
tingling raised at VA examinations in May 2002 and October 
2004.  However, as indicated by the VA examiner in May 2002, 
such symptoms were most likely due to the Veteran's diabetes 
mellitus with diabetic polyneuropathy rather than due to the 
service-connected scars.  No other competent evidence 
attributes such symptoms to the service-connected scars.  
Therefore, there is no basis for assignment of an increased 
rating or separate compensable evaluation due to neurologic 
symptomatology.

In conclusion, there is no support for a compensable initial 
evaluation for the Veteran's scars of the left and right 
hands.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

III.  Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist has been met to the extent necessary to grant the 
claim for service connection for a left knee disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there 
is no prejudice to the Veteran in deciding his claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Complete notice, including as in accordance with Vazquez-
Flores, was sent in July 2001, February 2003, March 2006, and 
June 2009 and the claims were readjudicated in an April 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
The Board notes that the Veteran is receiving Social Security 
benefits.  During the July 2009 VA examination, the Veteran 
indicated that he was receiving Social Security benefits for 
his nonservice-connected back disability.  As such, it does 
not appear that there are any Social Security Administration 
records relevant to the current claims.  Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a left knee disability is granted. 

Service connection for a right knee disability is denied. 

Entitlement to an initial compensable disability rating for 
laceration scars on the dorsal area of the left hand and on 
the third and fourth fingers is denied.

Entitlement to an initial compensable disability rating for 
laceration scars on the dorsal area of the right hand is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


